Title: To John Adams from Pierre Charles L’Enfant, 17 January 1790
From: L’Enfant, Pierre Charles
To: Adams, John



Sir.
New York January the 17. 1790—

In may . . 89—while I was Engage in supperintending some work at the Congress House Mr Ottis requested I Should Direct the Execution of Several matter wanting in the Secretary office & committee Room’s to the Senate—Such as writing desks’s, tables & presses for papers which I accordingly ordered to be done and the cost thereof to be charged in a bill to the Senate of the United States for whose private use the Saide Aarticles were Intended.
Your Excellency will be pleased to observe that the provision that had been made By the City for to defray the Expenditure of the building did not Comprehended any thing Beyond Such movables as were of most immediate necessity for to Furnish & decorate the two Grand Room’s (viz. that of the Senat and that of the house of Representatives) and that it had been understood that any articles as Should besides be wanted for the Internal accommodation Should be provided for by the Congress themselves.
this being well known the Clark of the House of representatives applied to me for Severals articles similar to the above Mentioned which I ordered into his office and the cost the cost thereof was paid By that house on the account being delivered to them at the end of thier last session.  the application made to me by Mr ottis was of a much later date to that which I had received from the clark of the House of representatives and the circumstance of the account being paid by that house well known of him.  upon what ground doss Mr ottis persist in is objection to W. Carter Bringing in his bill to him for those objects which he himself has directed the Execution of, I cannot conceive and my desir to see justice done to a deserving work men Induces me to sollicit here your Excellency Goodness in his behalf.
the Motive will I hope plead an Excuse for the liberty I am taking in availing of the opportunity for subscribing Myself / With great respect / Your Excellency / Most humble & most / Obeident Servent.

P. C. L’Enfant